Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 4-5 of claim 22, the phrase “by sieving a sample including biological particles as a detection target” is indefinite since it is not clear whether the step of “sieving” is performed by passing the sample through both sieve (A) having meshes of 250 to 1000 µm and sieve (B) having meshes of 32 to 63 µm. See this same problem on lines 3-4 of claim 26. On line 7 of claim 22, the phrase “the resultant solution” lacks antecedent basis. See this same problem on line 6 of claim 26. 
On lines 3-4 of claim 23, the phrase “a step of performing suspending a precipitate (Pn-1) after the centrifugation in the colloidal solution to perform centrifugation” is indefinite since this step does not positively recite an actual step of performing centrifugation, and therefore, it is unclear whether the colloidal solution containing the suspended precipitate (Pn-1) is centrifuged.  See this same problem on lines 3-4 of claim 27. The phrase in parentheses on lines 5-7 of claim 23 is indefinite because it is unclear whether the limitation(s) in parentheses are part of the claimed invention.  See MPEP § 2173.05(d). It is suggested to recite the limitations in parentheses on lines 5-7 of claim 23 as a “wherein” clause. See this same problem on lines 5-7 of claim 27. 

On lines 13-15 of claim 32, the phrase “and which acquires a fraction which does not pass through the sieve (C) is acquired by sieving the supernatant fractions, and adding a colloidal solution to the fraction” is indefinite since it does not make proper sense. In addition, the recitation of plural “supernatant fractions” in this phrase is indefinite since the “supernatant fraction-acquiring section” is recited as only acquiring a single supernatant fraction after the centrifugation. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mevenkamp et al (article from the Journal of Experimental Marine Biology and Ecology, vol. 474, November 3, 2015, pages 195-203, submitted in the IDS filed on March 11, 2020).
Mevenkamp et al teach of a method for pretreating a sample containing meiofauna as biological particles. The method comprises acquiring a fraction (1b) which passes through a sieve (A) having a mesh size of 1000 µm (i.e. a sieve (A) having meshes of 250 to 1000 µm, claims 22 and 32) and which does not pass through a sieve (B) having a mesh size of 38 µm (i.e. a sieve (B) having meshes of 32-63 µm, claims 22 and 32) by passing a water sample containing meiofauna as a detection target through a sieving section containing the sieve (A) stacked on top of the sieve (B). The fraction (1b) is retained in 3L of sieved seawater, a colloidal silica gel solution (i.e. colloidal silica gel Ludox HS40 Dupont) having a specific gravity of 1.18 g/cm3 is added to the fraction (1b) (claims 22 and 32), and the resultant solution is centrifuged to obtain a supernatant fraction (S0) and a precipitate (P) (claims 22 and 32). Mevenkamp et al teach that the step of centrifugation can be repeated two or three times (i.e. n times, wherein n is an integer of 1 or more) by adding the colloidal silica gel composition to the resulting precipitate (Pn-1) from the first centrifugation to form a resultant solution and centrifuging the resultant solution a (n-1)th time (claim 23). After the multiple centrifugation steps are performed, the supernatant fractions from each of the centrifugation steps are acquired, and the meiofauna detection targets 
Mevenkamp et al fail to specifically teach of sieving the supernatant fraction (S0) resulting from the first centrifugation and the supernatant fractions (S1 to Sn) resulting from the nth centrifugations with a sieve (C) having meshes smaller than meshes of the sieve (B) in order to acquire fractions which do not pass through the sieve (C) , and adding the colloidal silica solution to the fractions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further pass the supernatant fraction (S0) resulting from the first centrifugation and the supernatant fractions (S1 to Sn) resulting from the nth centrifugations in the method taught by Mevenkamp et al through a sieve (C) having meshes smaller than meshes of the sieve (B) to acquire additional fractions and combining the additional fractions with the colloidal solution since doing so would allow additional extraneous materials and excess colloidal particles in the supernatant fractions containing meiofauna as a detection target to be removed so that the meiofauna can be concentrated and further purified in the method. With regards to claim 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture a corresponding apparatus to perform the method taught by Mevenkamp et al including a sieving section comprising sieves (A) and (B), a colloidal solution addition section, a centrifugation section, a supernatant fraction-acquiring section, and a supernatant fraction preparation section for passing the supernatant fractions (S0)- S(n) through a sieve (C) having meshes smaller than the meshes of sieve (B) because doing so would allow the method taught by Mevenkamp et al to be performed automatically with no manual user intervention. 
Claims 26-31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mevenkamp et al, as applied to claims 22-25 and 32 above, and further in view of Carstensen et al (7.08-Coastal Monitoring Programs, Treatise on Estuarine and Coastal Science, 2011, vol. 7, pages 175-206, submitted in the IDS filed on May 7, 2019). For a teaching of Mevenkamp et al, see previous paragraphs in this Office action. Mevenkamp et al fail to teach of imaging fluid samples of the supernatant fractions S(0)-S(n) containing the meiofauna detection target by flowing fluid samples of the supernatant fractions through a flow cell where they are imaged by a camera. 
Carstensen et al teach that a FlowCAM is an automatic particle counter that is used to automatically count, image, and analyze particles found in coastal water samples.  The FlowCAM can be used in coastal monitoring of water samples by flowing a sample of coastal water containing biological target cells/particles through a flow cell where the cells/particles are automatically counted, imaged and analyzed. See page 182, section 7.08.4.4.2 Flow CAM 8 in Carstensen et al.
Based upon a combination of Mevenkamp et al and Carstensen et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to image the supernatant fractions S(0)-S(n) containing the meiofauna detection target in the method taught by Mevenkamp et al by flowing fluid samples of the supernatant fractions through a flow cell where they are imaged by a camera since Carstensen et al teach that cells and particles in water samples are routinely analyzed by flowing the water samples through a flow cell where the cells/particles in the samples are automatically counted, imaged and analyzed (i.e. in a FlowCAM), and such automatic imaging in a flow cell would allow for a much quicker analysis of the particles than the manual microscopic analysis taught by Mevenkamp et al. With . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Kim et al who teach of a filtration device for the rapid separation of biological particles from complex matrices; and Rowler et al who teach of a method for processing biological particles for flow cytometry evaluation. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 5, 2021